1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed January 8, 2021. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronald S. Grubb (Reg. No. 48672) on January 29, 2021.

4.	Claims 1-4, 6-15 (Renumbered 1-14) are allowed. 

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Puder is cited for teaching Cross-Compiling Android Applications to the iPhone. Chen et al is cited for teaching Energy-Aware Compilation and Execution in Java-Enabled Mobile Devices. Corral et al is cited for teaching Evolution of Mobile Software Development from Platform-Specific to Web-Based Multiplatform Paradigm. Lafreniere et al is cited for teaching PROFILE GUIDED JIT CODE GENERATION. Narisawa et al is cited for teaching Object oriented optimizing code generator with user selection of use or do not use for dynamic generation of functions. 

Examiner Amendment
The following paragraph(s) will only replace the corresponding numbered paragraph(s) in specification of the Application. 
IN THE SPECIFICATION:
[0066] Alternatively, the use pattern collection block 260 may not only collect the use pattern information, but also generate estimated reference information based on the use pattern information to store in the first storage 240. Here, the estimated reference information may include variables of the source code, types of expressions of the source code, occurrence probabilities for the expressions, or run streams of flows of the source code, which are estimated based on the use pattern information in the same manner as that of reference information to be described later with respect to the information providing server 300. In this case, when receiving the reference information from the information providing server 300, the use pattern collection block 260 may combine the estimated reference information with the received reference information to form unified reference information, and store the unified reference information as reference information in the first storage 240 to allow the compile block 265 to use the unified reference information in compilation. Or, when the information request block 255 transmits the use pattern information of the dynamic application to the information providing server 300, the information request block 255 may transmit the estimated reference information instead of the use pattern information, so that the information providing server 300 generates reference information using the estimated reference information instead of the use pattern information.

[0102] Hereinafter, an application executing process of the user terminal device 200 according to an exemplary embodiment configured as described above will be explained with reference to FIG. 5.

[0104] As a result of identification at the operation S120, if the installed application is the dynamic application, the first processor 250 identifies whether a current time is a preset time for reference information request (S130). Here, the preset time for reference information request may be set as at least one of, for example, right after the dynamic application is installed, a time designated by the user, upon user’s update request, or preset time intervals, for example, every 6 hours, via the compile setting menu according to a user’s command inputted through the user input received 230. 

The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended) A user terminal device comprising:
a communicator configured to communicate with at least one server; 
a storage; and
a processor configured to: 
download a first application among a plurality of applications from an external device to install in the user terminal device; 
install the first application in the user terminal device;
identify whether the installed first application is a dynamic application created based on a dynamically typed language;
based on identifying that the installed first application is the dynamic application, identify whether a current time is a preset time for reference information request; 
based on identifying that the current time is the preset time, transmit a request for first reference information for compiling a source code of the first application together with identification information of the source code of the first application and at least one of use pattern information of the first application in the user terminal device or second reference information estimated based on the use pattern information, to the at least one server; 
receive the first reference information for compiling the source code corresponding to the transmitted identification information from the at least one server, the first reference 
identify a compiler set for executing the first application;
based on the set compiler being identified to be a first compiler, identify whether the installed first application is executed; 
based on identifying that the installed first application is executed, compile the source code of the first application into a machine code using the first compiler based on the received first reference information, to generate an execution file, and execute the execution file generated while compiling the source code of the first application just in time; and
based on the set compiler being identified to be a second compiler, which is different in kind from the first compiler, compile the source code of the first application into the machine code using the second compiler based on the received first reference information to generate the execution file, and store the execution file in the storage,
wherein the preset time comprises at least one of right after the first application is installed, a time designated by a user, upon user’s update request, or preset time intervals, which is set via a setting menu according to a user’s command, and
wherein the first reference information comprises profile information including at least one of variable type information or execution flow information used in a whole of source files of the source code of the first application, and the second reference information comprises variables of the source code, types of expressions of the source code, occurrence probabilities for the expressions, or run streams of flows of the source code, which are estimated based on the use pattern information.

5.	(Cancelled)	

12.	(Currently Amended) A server comprising:
a communicator configured to communicate with a plurality of user terminal devices; and
a processor configured to: 
receive a request for first reference information for compiling a source code of a first application among a plurality of applications together with identification information 
wherein the first user terminal device is configured to: 
download the first application from an external device to install in the user terminal device, 
install the first application in the user terminal device, 
identify whether the installed first application is a dynamic application created based on a dynamically typed language, 
based on identifying that the installed first application is the dynamic application, identify whether a current time is a preset time for reference information request[[;]], and 
based on identifying that the current time is the preset time, transmit the request for reference information together with the identification information and at least one of the use pattern information or the second reference information, 
wherein the preset time comprises at least one of right after the first application is installed, a time designated by a user, upon user’s update request, or preset time intervals, which is set via a setting menu according to a user’s command, and
wherein the first reference information comprises profile information including at least one of variable type information or execution flow information used in a whole of source files of the source code of the first application, and the second reference information comprises variables of the source code, types of expressions of the source code, occurrence probabilities for the expressions, or run streams of flows of the source code, which are estimated based on the use pattern information, and 
transmit the first reference information for compiling the source code corresponding to the received identification information to the first user terminal device, to generate an execution file in the first user terminal device, the first reference information 
wherein the first user terminal device is configured to: 
identify a compiler set for executing the first application, 
based on the set compiler being identified to be a first compiler, identify whether the installed first application is executed, 
using the first compiler based on identifying that the installed first application is executed, compile the source code of the first application into a machine code based on the received first reference information, to generate the execution file, and execute the execution file generated while compiling the source code of the first application just in time, and 
based on the set compiler being identified to be a second compiler, which is different in kind from the first compiler, compile the source code of the first application into the machine code using the second compiler based on the received first reference information to generate the execution file, and store the execution file therein. 

Reason for Allowance
6.	The prior art of record does not expressly teach or render obvious the claim features of 
“based on identifying that the current time is the preset time, transmit a request for first reference information for compiling a source code of the first application together with identification information of the source code of the first application and at least one of use pattern information of the first application in the user terminal device or second reference information estimated based on the use pattern information, to the at least one server; 
receive the first reference information for compiling the source code corresponding to the transmitted identification information from the at least one server, the first reference information being generated using the at least one of the use pattern information or the second reference information; 
identify a compiler set for executing the first application;
based on the set compiler being identified to be a first compiler, identify whether the installed first application is executed; 

based on the set compiler being identified to be a second compiler, which is different in kind from the first compiler, compile the source code of the first application into the machine code using the second compiler based on the received first reference information to generate the execution file, and store the execution file in the storage,
wherein the preset time comprises at least one of right after the first application is installed, a time designated by a user, upon user’s update request, or preset time intervals, which is set via a setting menu according to a user’s command, and
wherein the first reference information comprises profile information including at least one of variable type information or execution flow information used in a whole of source files of the source code of the first application, and the second reference information comprises variables of the source code, types of expressions of the source code, occurrence probabilities for the expressions, or run streams of flows of the source code, which are estimated based on the use pattern information." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“based on identifying that the current time is the preset time, transmit the request for reference information together with the identification information and at least one of the use pattern information or the second reference information, 
wherein the preset time comprises at least one of right after the first application is installed, a time designated by a user, upon user’s update request, or preset time intervals, which is set via a setting menu according to a user’s command, and
wherein the first reference information comprises profile information including at least one of variable type information or execution flow information used in a whole of source files of the source code of the first application, and the second reference information comprises variables of the source code, types of expressions of the source code, occurrence or run streams of flows of the source code, which are estimated based on the use pattern information, and 
transmit the first reference information for compiling the source code corresponding to the received identification information to the first user terminal device, to generate an execution file in the first user terminal device, the first reference information being generated using the at least one of the use pattern information or the second reference information, 
wherein the first user terminal device is configured to: 
identify a compiler set for executing the first application, 
based on the set compiler being identified to be a first compiler, identify whether the installed first application is executed, 
using the first compiler based on identifying that the installed first application is executed, compile the source code of the first application into a machine code based on the received first reference information, to generate the execution file, and execute the execution file generated while compiling the source code of the first application just in time, and 
based on the set compiler being identified to be a second compiler, which is different in kind from the first compiler, compile the source code of the first application into the machine code using the second compiler based on the received first reference information to generate the execution file, and store the execution file therein.”
as recited in independent claim 12.
In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1 or 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192